Citation Nr: 0614581	
Decision Date: 05/18/06    Archive Date: 05/31/06	

DOCKET NO.  04-44 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from September 1965 to 
September 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
VARO in Buffalo, New York, that denied entitlement to service 
connection for PTSD.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
should further action be required.


REMAND

A review of the medical evidence of record contains no 
reference to psychiatric symptomatology associated with PTSD 
until 2003, a time many years following the veteran's 
discharge from active service.  The evidence includes a 
report of a general medical examination accorded the veteran 
by VA in March 2001.  No reference was made to PTSD and a 
psychiatric diagnosis was not made at that time.  However, 
when the veteran was seen for psychiatric assessment purposes 
in June 2003, he was given an Axis I diagnosis of "post-
traumatic stress disorder in partial remission.  Depressive 
disorder, not otherwise specified."  Additionally, dysthymia 
was to be ruled out.  The examiner stated that the veteran 
had no prior psychiatric history, but "had presented through 
the years" with symptoms compatible with PTSD.  It was 
indicated that he had never received treatment for the 
symptoms.  The same VA physician diagnosed PTSD again at the 
time of his September 2003 outpatient visit.  

However, the record shows the veteran has never been accorded 
a comprehensive psychiatric examination by VA.  The Board 
notes under the Veterans Claims Assistance Act of 2000 
(VCAA), VA is obligated to provide an examination where the 
record contains competent evidence that the claimant has a 
current disability, the record indicates that a disability or 
signs or symptoms of disability might be associated with 
active service, and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A (West 2002).  Further, the statutory duty to assist a 
claimant includes providing VA examinations when warranted, 
with the conduct of a thorough and contemporaneous medical 
examination, including a medical opinion, which takes into 
account the records of prior medical treatment, so that the 
disability evaluation will be a fully informed one.  See 
Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  

With regard to verification of the veteran's reported 
stressful experiences during service, the claims folder 
contains a copy of an undated letter from an individual who 
the veteran identifies as having been the commander of his 
ship.  In that communication, the individual wrote that the 
only real excitement "of the tour" (dates were not provided 
in the communication) was with regard to one of the swift 
boats being sunk by enemy ground fire.  The individual's ship 
dispatched a neighboring swift boat to help.  It was further 
indicated that an officer was wounded and was brought aboard 
the U.S.S. Sedgwick County (LST-1123).  The communication 
described the duties of the ship, with no mention made of 
transporting dead or wounded soldiers.  The claims folder 
contains no official record of the activities of the ship 
during the time frame during which the veteran was assigned 
to it.  

In view of the foregoing, the Board believes that further 
development is in order and the case is REMANDED for the 
following actions:

1.  Development contemplated by the 
Veterans Claims Assistance Act of 2000 
should be undertaken.  In particular, VA 
should ensure that all notification 
requirements and assistance requirements 
set forth under 38 U.S.C.A. § 5103 and 
38 C.F.R. § 3.159(b) are fully complied 
with and satisfied.

2.  The VA should contact the veteran and 
request that he provide any information 
that he can recall regarding any 
stressful incidents that he might have 
experienced during his time off the coast 
of Vietnam while on board the Sedgwick 
County.  He should be asked to be as 
specific as possible about any details 
regarding claimed stressor or stressors.  
He should provide dates, places, and 
times of any events, description of 
events, and the names and any other 
identifying information concerning any 
other individuals involved in the events.  
At a minimum, he must indicate the 
location and approximate time (two-month 
specific date range) of any stressful 
events in question.  In this regard, he 
should be asked to try to recall with 
more specificity the time frame of the 
reported incident when a swift boat was 
sunk by enemy ground fire and the 
veteran's ship was involved in salvage 
operations and in providing initial 
medical treatment for a wounded officer.  
The veteran is to be informed that this 
information is vitally necessary to 
obtain supportive evidence of the 
stressful event or events and that 
failure to respond by providing as 
complete a response as possible may 
result in a denial of his claim.

3.  The U.S. Army and Joint Services 
Records Research Center (JSRRC), Kingman 
Building, Room 2C08, 7701 Telegraph Road, 
Alexandria, VA 22315-3802 should be 
contacted and asked to provide any 
information regarding the activities of 
the U.S.S. Sedgwick County (LST 1123) 
during the two-month date range provided 
by the veteran.  If the veteran does not 
provide a date range, information should 
be requested regarding activities of the 
ship during the months of June and July 
1967.  A history or command chronology, 
if available, should be obtained and 
associated with the claims folder.  Any 
information obtained should be associated 
with the claims file.  VA should also 
contact the Ships History Branch, Naval 
Warfare Division, at the U.S. Naval 
Historical Center, Washington Navy Yard, 
805 Kidder Breese Street S.E., 
Washington, D.C.  20374, should be 
contacted and asked to provide the same 
information.  Any information obtained 
should be associated with the claims 
folder.  If the efforts result in 
negative results, documentation to that 
effect should be placed in the claims 
file.

4.  Thereafter, the veteran should be 
scheduled for a comprehensive psychiatric 
examination.  The claims file and a copy 
of this remand must be provided to the 
examiner for review in conjunction with 
the examination.  The examination report 
should include any diagnostic test or 
studies, to include psychological 
testing, that are deemed necessary for an 
accurate assessment.  If the evaluation 
results in a diagnosis of PTSD, the 
examiner should specify (1) whether each 
alleged stressor found by VA to be 
established by the record is sufficient 
to produce PTSD; (2) whether the criteria 
to support the diagnosis of PTSD have 
been satisfied; and (3) whether there is 
a link between current symptomatology and 
one or more of the inservice stressors 
found to be established for the record by 
VA and found to be sufficient to produce 
PTSD.  Any opinion expressed by the 
examiner should be accompanied by a 
complete rationale.  The examiner must 
annotate the examination report to 
indicate whether a review of the claims 
file was accomplished.  Whatever 
psychiatric disorder is diagnosed, the 
examiner should provide an opinion as to 
its etiology.  

5.  After the above has been completed to 
the extent possible, VA should review and 
readjudicate the claim on appeal.  If the 
benefit sought is not granted, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case.  An appropriate period of time 
should be allowed for response.

Then, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by VA.  The veteran is hereby placed on 
notice that pursuant to the provisions of 38 C.F.R. § 3.655 
(2005), failure to cooperate by not attending a requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



